Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Luis Carrion on 06/13/2022.
The application has been amended as follows: 

	In claim 3, lines 7 and 13,  before “at least one” has been inserted  -- of the --.



	The above change has been made to correct a typographical/grammatical error in which “one at least one” has been corrected to read as “one of the at least one”.
The following is an examiner’s statement of reasons for allowance: The claims are allowable because the prior art does not disclose or suggest a device for supporting a user’s head while providing respiratory protection as claimed comprising a face mask having one or more cord portions coupled to the face mask body and a pillow comprising a C-shaped body having a center portion, a first end portion, and a second end portion, the pillow having openings, at least one of the openings disposed adjacent the center portion, at least one of the openings disposed adjacent the first end portion, and at least one of the openings disposed adjacent the second end portion, the one or more cord portions entering the pillow at the at least one of the openings disposed adjacent the center portion and exiting the pillow at the at least one of the openings disposed adjacent the first end portion and the at least one of the openings disposed adjacent the second end portion. The prior art does not disclose a face mask and pillow which are attached together using the one or more cord portions and openings in the claimed structural manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995. The examiner can normally be reached Mon-Thurs and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY VANATTA/Primary Examiner, Art Unit 3732